Title: To Thomas Jefferson from Robert Montgomery, 17 July 1791
From: Montgomery, Robert
To: Jefferson, Thomas


Alicante, 17 July 1791. He has been deprived of TJ’s favors since his of 13 Mch.—He encloses two letters “from one of our slaves at Algiers.” The pirates continue to cruise. A 20-gun “Xebeque” touched at Carthagena for water and provisions last Sunday after having been, he reported, 40 days in the Atlantic. Also, a 2-gun rowboat off Malaga spoke of several vessels now in quarantine here. But despite the friendly reception their vessels meet with on the coast of Spain, the Bey of Mascara continues the seige of Oran with all his power, being no doubt supported by his master, the Dey of Algiers. The Spanish force makes a brilliant resistance, but the garrison is by no means out of danger.
